Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20             PageID.606     Page 1 of 16



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

BROTHERHOOD OF MAINTENANCE
OF WAY EMPLOYEES DIVISION/IBT,

       Plaintiff,                                        Case No. 19-cv-13246
                                                         Hon. Matthew F. Leitman
v.

GRAND TRUNK CORPORATION, et al.,

      Defendants.
______________________________________________________________________/

             ORDER (1) GRANTING DEFENDANTS’ MOTION TO
            TRANSFER (ECF No. 13) AND (2) TRANSFERRING THIS
           ACTION TO THE UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF COLUMBIA

       This case is one of four virtually identical declaratory judgment actions filed by

labor union Brotherhood of Maintenance of Way Employees Division/IBT (“BMWED”).1

In these four actions, BWMED seeks to compel certain railroads, including those owned

by Defendant Grand Trunk Corporation, to collectively bargain with BMWED on a one-

on-one basis instead of on a national basis with a coalition of other railroads. (See Compl.,

ECF No. 1.) After BMWED filed these four actions, the railroads that it sued (and others)

filed suit BMWED in the United States District Court of the District of Columbia in an

effort to require BMWED to participate in national bargaining. See Alton & S. Ry. Co. v.

BMWED, Case No. 19-03586 (D.D.C.) (“Alton II”). That case is assigned to the Honorable


1
 See BMWED v. Union Pac. R.R. Co., Case No. 19-00466 (D. Neb.), BMWED v.
Consol. Rail Corp., Case No. 19-13112 (E.D. Mich.), and BMWED v. Norfolk S.
Ry. Co., Case No. 19-00420 (E.D. Tenn.).
                                             1
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20              PageID.607      Page 2 of 16



Thomas F. Hogan. In 1996, Judge Hogan the rejected BMWED’s attempt to avoid national

bargaining during a previous round of negotiations. See Alton & S. Ry. Co. v. BMWED,

928 F.Supp. 7 (D.D.C. 1996) (“Alton I”).

       Now before the Court is a motion by Grand Trunk to dismiss this action, to stay this

action pending resolution of Alton II, or to transfer this action to the United States District

Court for the District of Columbia so that it can be consolidated with Alton II. (See Mot.,

ECF No. 13.) When faced with nearly identical motions, Judges in the United States

District Courts for the Eastern District of Tennessee and the District of Nebraska have

transferred their actions to Washington D.C. so that this dispute can be definitively resolved

by a single Judge. This Court now joins them. As the former Chief Judge of this Court

held in 1994 when he rejected a different union’s attempt to compel local bargaining, “the

dispute in this case is one of national ramifications” and it therefore “begs for a single,

definitive ruling.” BMWED v. Consolidated Rail Corp., 1994 WL 808075, at *4 (granting

motion to transfer to the District of Columbia so that dispute could be decided by Judge

Hogan). Thus, for the reasons stated below, the Court GRANTS Grand Trunk’s motion to

transfer and TRANSFERS this action to the United States District Court for the District

of Columbia. In light of that ruling, the Court will not rule on the portions of Grand Trunk’s

motion in which it seeks dismissal of BMWED’s Amended Complaint or a stay.

                                              I

       “BMWED is a national union that is the collective bargaining representative … of

the maintenance of way employees of most of the railroads in the United States.”

(Declaration of Peter Kennedy, BMWED’s Director of Strategic Communication and

                                              2
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20              PageID.608   Page 3 of 16



Research, at ¶2, ECF No. 20-2, PageID.203.) “Among other things, maintenance of way

employees are responsible for constructing, repairing, rehabilitating, upgrading, renewing,

inspecting, and maintaining the track and right of way” for railroads, including Grand

Trunk and its subsidiaries. (Id.)

       “BMWED is a party to collective bargaining agreements with each of [Grand

Trunk’s] railroads that cover the maintenance of way employees of those railroads.” (Id. at

¶5, PageID.204.) These agreements are governed by the Railway Labor Act, 45 U.S.C. §

151 et seq. (the “RLA”). (See id. at ¶2, PageID.203.) BMWED’s labor agreements with

Grand Trunk under the RLA “do not expire; rather they are periodically amended.” (Id. at

¶6, PageID.204.) When either party seeks “such an amendment, RLA Section 6 requires

[BMWED or Grand Trunk] provide written notice of the changes it seeks (commonly

referred to as a “Section 6 Notice”).” (Id. at ¶7, PageID.204.)

       The parties then negotiate the terms of the amendment. These negotiations either

take place between BMWED and Grand Trunk directly (through what is known as “local

handling”) or between BMWED and a national coalition of railroads (“national handling”).

(See id. at ¶¶ 10-11, PageID.205-206.)

       On or about November 4, 2019, BMWED served a Section 6 Notice on Grand Trunk

and several other railroads. (See id. at ¶16, PageID.2018.) In that notice, BMWED said

that it wanted to renegotiate the terms of its collective bargaining agreement with those

carriers. (See id.) BWMED told some of the railroads that it “was amenable to bargaining

with [them via] national handling.” (Id. at ¶17, PageID.208.) But in the Section 6 Notice

that BMWED served on Grand Trunk and others, BWMED said that it wanted to “bargain

                                             3
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20             PageID.609      Page 4 of 16



directly with each of those railroads in single carrier bargaining” through local handling.

(Id. at ¶18, PageID.208-209.)

                                             II

         On November 4, 2019, BMWED filed this declaratory judgment action against

Grand Trunk. (See Compl., ECF No. 1; Am. Compl., ECF No. 6.) It alleges, among other

things, that “[o]n information and belief, including the experience of bargaining over the

past Section 6 Notices, [Grand Trunk] will oppose single carrier bargaining with

BMWED.” (Am. Compl. at ¶16, ECF No. 6, PageID.25.) And BMWED says that that

refusal violates the RLA. (See id., PageID.28.) It therefore asks the Court to require Grand

Trunk to “bargain with BMWED on a single-carrier” basis. (Id.) BMWED filed nearly

identical declaratory judgment actions against several other railroads with whom it

requested negotiation via local handling.2

         Grand Trunk did not file a counterclaim in this action seeking to compel BMWED

to participate in national handling. Instead, Grand Trunk and several other railroads filed

their own suit against BMWED in the United States District Court for the District of

Columbia seeking that relief. See Alton II, Case No. 19-03586 (D.D.C.). That court is very

familiar with the particular issues in dispute here.3 In Alton I, supra, that court previously

considered and rejected BMWED’s attempt to avoid national handling during a round of




2
 See BMWED v. Union Pac. R.R. Co., Case No. 19-00466 (D. Neb.), BMWED v.
Consol. Rail Corp., Case No. 19-13112 (E.D. Mich.), and BMWED v. Norfolk S.
Ry. Co., Case No. 19-00420 (E.D. Tenn.).
3
    Alton II is assigned to Judge Hogan, the same jurist who presided over Alton I.
                                              4
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20                PageID.610      Page 5 of 16



bargaining that began in 1994. It held that BMWED was “permanently enjoined and

ordered to bargain, on a national-handling basis with the duly authorized group

representative of the [plaintiff railroads].” Alton I, 928 F.Supp. at 20. The court was

“persuaded that the overwhelming evidence of the practical appropriateness of the national

handling [did] not justify abandoning the practice merely because one side is dissatisfied

with the results of the recent disputes.” Id. at 19. In Alton II, the plaintiff railroads seek to

reaffirm this ruling from Alton I.

                                               III

       On January 6, 2020, Grand Trunk filed its pending motion to dismiss, transfer, or

stay. (See Mot., ECF No. 13.) Grand Trunk argues that (1) “BMWED’s suit is barred by

principles of issue preclusion” because “[t]he issue presented in this case is the same as the

issue that Judge Hogan resolved [against BWMED] in Alton [I],” (2) “the suit should be

dismissed because it fails to join the other rail carriers engaged in national bargaining, who

are necessary parties to this lawsuit,” and (3) “if this suit is not dismissed, the interests of

justice – especially the interest of judicial efficiency – demand that this action be

transferred to the District of Columbia or stayed pending resolution of Alton II.” (Id.,

PageID.56-57.) BWMED opposes the motion. (See BMWED Resp., ECF No. 20.)

                                               IV

                                                A

       Grand Trunk requests that the Court transfer this action to the United States District

Court for the District of Columbia pursuant to 28 U.S.C. § 1404(a). That statute provides

that “[f]or convenience of the parties and witnesses, in the interest of justice, a district court

                                                5
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20             PageID.611      Page 6 of 16



may transfer any civil action to any other district or division where it might have been

brought.” 28 U.S.C. § 1404(a). “As the permissive language of the transfer statute

suggests, district courts have ‘broad discretion’ to determine when party ‘convenience’ or

‘the interest of justice’ make a transfer appropriate.” Reese v. CNH Am. LLC, 574 F.3d 315,

320 (6th Cir. 2009) (quoting Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir. 1994)).

         When deciding whether to transfer, a court “should consider the private interests of

the parties, including their convenience and the convenience of potential witnesses, as well

as other public-interest concerns, such as systemic integrity and fairness.” Moses v. Bus.

Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991). See also Overland, Inc. v. Taylor, 79

F.Supp.2d 809, 811 (E.D. Mich. 2000) (listing the following factors that courts should

consider when determining whether to transfer an action under Section 1404(a): “(1) the

convenience of witnesses; (2) the location of relevant documents and relative ease of access

to sources of proof; (3) the convenience of the parties, (4) the locus of the operative facts;

(5) the availability of process to compel the attendance of unwilling witnesses; (6) the

relative means of the parties; (7) the forum’s familiarity with the governing law; (8) the

weight accorded the plaintiff's choice of forum; and (9) trial efficiency and the interests of

justice, based on the totality of the circumstances”).         Courts should weigh these

considerations on an “individualized, case-by-case” basis. Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

When doing so, “a plaintiff’s choice of forum [is entitled to] substantial deference.” Audi

AG and Volkswagon of America, Inc. v. D'Amato, 341 F.Supp.2d 734, 749 (E.D.Mich.

2004).

                                              6
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20            PageID.612       Page 7 of 16



                                            B

      The United States District Courts for the District of Nebraska (in BMWED v. Union

Pac. R.R. Co.) and the Eastern District of Tennessee (in BMWED v. Norfolk S. Ry. Co.)

have both recently confronted whether an action nearly identical to this one should be

transferred to the District of Columbia. Both of those courts concluded that the Section

1404(a) factors “warrant[ed] transfer.” BMWED v. Union Pac. R.R. Co., 2020 WL

3571817, at *11 (D. Neb. July 1, 2020). See also BMWED v. Norfolk S. Ry. Co., Case No.

19-13246, Dkt. No. 30-1 (E.D. Tenn. June 29, 2020) (same).

      In Union Pacific, the district court concluded that the “interest of justice [factor]

strongly favor[ed] transfer” to the District of Columbia so that the question of whether

BMWED could compel railroads to bargain via local handling could be decided in a single

action by a single decision maker. Union Pac., 2020 WL 3571817, at *11. As that court

explained:

             Turning to the interest of justice, the Court finds this factor
             strongly favors transfer. “Courts weigh the interest of justice
             factor very heavily.” GMAC/Residential Funding Corp., 2003
             WL 1572007, at *2 (citing Radisson Hotels Int'l, Inc. v. Westin
             Hotel Co., 931 F. Supp. 638, 641 (D. Minn. 1996)). “The
             interest of justice factor ‘may be determinative in a particular
             case, even if the convenience of the parties and witnesses might
             call for a different result.’” Id.(quoting Coffey v. Van Dorn
             Iron Works, 796 F.2d 217, 221 (7th Cir. 1986)). The interest of
             justice includes considerations such as “judicial economy,
             plaintiff’s choice of forum, comparative costs to the parties
             litigating in each forum, each party’s ability to enforce a
             judgment, obstacles to a fair trial, conflict-of-law issues,
             advantages of having a local court determine questions of local
             law.” Melichar, 309 F. Supp. 3d at 726.
             “[J]udicial efficiency and consistency are significant factors to
             consider in deciding whether a defendant has met its burden of

                                            7
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20            PageID.613      Page 8 of 16



              showing convenience and fairness support a transfer of venue
              under § 1404(a). Midwest Athletics & Sports All. LLC v. Xerox
              Corp., No. 8:17CV478, 2018 WL 6427872, at *5 (D. Neb.
              Dec. 6, 2018) (citing In re Volkswagen of Am., Inc., 566 F.3d
              1349, 1351 (Fed. Cir. 2009)). As discussed above relating to
              the Court’s decision declining to dismiss, judicial economy is
              best served by litigating in front of one federal district
              judge rather than four judges. See GMAC/Residential
              Funding Corp., 2003 WL 1572007, at *2 (citing 17 Moore’s
              Federal Practice § 111.13[1][o]) (“Judicial economy is served
              by allowing related actions to proceed in the same district.”).
              Here, there is no question that judicial resources would be
              best utilized by litigation in a single court (the D.C. Court)
              where all parties may be joined. In this manner the parties
              will obtain a single, “national” result rather than numerous
              “local” and piecemeal decisions from multiple
              courts. See Filing 30-1 at 7 (Judge Corker finding that
              “judicial economy weighs in favor of transferring the current
              matter to the District of Columbia to allow the identical cases
              to be decided in a single action”). This is particularly true
              because “[t]he avoidance of duplicative or piecemeal
              litigation is a factor that weighs in favor of transferring an
              action to a district in which all parties can be joined in a
              single action.” GMAC/Residential Funding Corp., 2003 WL
              1572007, at *2 (citing Houk v. Kimberly-Clark Corp., 613 F.
              Supp. 923, 932 (W.D. Mo. 1985)). Because all relevant
              parties are involved in the already-pending D.C. action,
              this consideration heavily favors transfer.

Id. at *10 (emphasis added). The district court in the Eastern District of Tennessee reached

the same conclusion. See BMWED v. Norfolk S. Ry. Co., Case No. 19-13246, Dkt. No. 30-

1 at 7 (E.D. Tenn. June 29, 2020) (“judicial economy weighs in favor of transferring the

current matter to the District of Columbia to allow the identical cases to be decided in a

single action”).

       The courts in Union Pacific and Norfolk Southern also found that many of the other

Section 1404(a) factors also favored transfer to the District of Columbia. With respect to


                                             8
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20            PageID.614       Page 9 of 16



convenience of the parties, the courts concluded that that factor “warrant[ed] transfer

because both parties’ counsel are in the District of Columbia, BMWED maintains an office

there, and collective bargaining between the parties has historically taken place there.

Furthermore, it is inconvenient for both [the railroads] and BMWED to be parties to

multiple potentially conflicting actions on the same issue.” Id. See also Union Pac., 2020

WL 3571817, at *9 (explaining that the convenience of the parties and witnesses “slightly

favor[ed] transfer” because, among other things, “the location of the parties’ counsel and

any relevant documents and the location where the underlying conduct occurred” was in

Washington D.C.). The court in Union Pacific also concluded that the convenience of the

witnesses factor also favored transfer:

              As to convenience of the witnesses, courts look to the
              “willingness of witnesses to appear, ability to subpoena
              witnesses, [and] adequacy of deposition testimony” along with
              the witnesses’ location. Melichar, 309 F. Supp. 3d at 726; In re
              Apple, Inc., 602 F.3d at 913 (considering the location of
              potential witnesses). While the parties have not expressly
              addressed potential witnesses in this case, the convenience of
              any such witnesses would also favor transfer. A case involving
              a purely legal question will not require fact witnesses. To the
              extent any witnesses are involved, those same witnesses will
              presumably also be involved in the currently pending D.C.
              case, and litigating at least two cases in conjunction with one
              another will reduce the hassle for witnesses. The Court finds
              no reason to believe the parties would have an easier or harder
              time subpoenaing witnesses in one locale over the other or in
              arranging their travel to Washington, D.C. rather than
              Nebraska. Thus, this factor slightly favors transfer.

Union Pac., 2020 WL 3571817, at *10. When the courts weighed all of the relevant

factors, they concluded that transfer was appropriate under Section 1404(a).



                                             9
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20               PageID.615      Page 10 of 16



                                                C

        For essentially the same reasons persuasively explained by the district courts in

 Union Pacific and Norfolk Southern, this Court likewise concludes that the Section 1404(a)

 factors collectively weigh in favor of transferring this action to the United States District

 Court for the District of Columbia.

        First, and most importantly, the interest of justice and judicial efficiency factors

 strongly favor a transfer to the District of Columbia. If BMWED and different railroads

 continue to litigate in different venues, there is a real risk that one court could mandate that

 the parties engage in local handling while a different court mandates that the same parties

 engage in national handling. Thus, this precisely the kind of dispute that “begs for a single,

 definite ruling lest bargaining come to a halt due to potentially conflicting proceedings and

 edicts.” Consolidated Rail, 1994 WL 808075, at *4. As the court in Union Pacific recently

 held, “there is no question that judicial resources would be best utilized by litigation in a

 single court (the D.C. Court) where all parties may be joined. In this manner the parties

 will obtain a single ‘national’ result rather than numerous ‘local’ and piecemeal decisions

 from multiple courts.” Union Pac., 2020 WL 3571817, at *10. See also Consolidated Rail,

 1994 WL 808075, at *6 (“[T]he importance of uniform decision making for the railroad

 industry's current round of collective bargaining is of paramount importance”).

        Transfer to the District of Columbia is also in the interest of justice and judicial

 economy because Judge Hogan, who is overseeing Alton II, is intimately familiar with the

 issues in dispute here. Thus, because Judge Hogan is best positioned to effectively and

 efficiently resolve this dispute on a national basis for all railroads across the country,

                                               10
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20              PageID.616     Page 11 of 16



 transferring this action to the District of Columbia is in the interest of justice. See, e.g.,

 Nutrition & Fitness, Inc. v. Blue Stuff, Inc., 264 F.Supp.2d 357, 363 (W.D.N.C. 2003)

 (concluding that it was “expedient” and in the interest of judicial efficiency “to allow a

 court that is already familiar with [the parties’] essential arguments to adjudicate”

 transferred case).

        The other Section 1404(a) factors – such as the convenience of the parties and

 witnesses – when considered collectively, also favor transferring this action to the District

 of Columbia. The “issue in this case is purely a legal one – can [BMWED] successfully

 insist upon [local] bargaining?” Consolidated Rail, 1994 WL 808075, at *4.4 Thus,

 “[b]ecause of the solely legal nature of this case, this Court predicts with some certainty

 (and the parties essentially concede) that this question can be resolved on the basis of a

 relatively small documentary record and without the need of an evidentiary hearing, let

 alone a trial. Neither forum, then, should pose an inconvenience to the parties, especially

 when one considers that each side is represented by highly competent national as well as

 local counsel.” Id. Indeed, primary counsel for both BMWED and Grand Trunk are located

 in Washington D.C., and BMWED maintains an office there. Moreover, to the extent that

 witnesses may be needed to resolve this dispute, neither party has identified any witnesses

 who live in this judicial district and for whom it would be more convenient to litigate this




 4
   As the court in Union Pacific, supra, noted, in that case, BMWED and the
 defendant railroad both “argue[d] that this matter is a purely legal question that will
 not involve significant facts, documentation, or discovery.” Union Pac., 2020 WL
 3571817, at *9.

                                              11
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20               PageID.617      Page 12 of 16



 dispute here.5 In addition, “the legal issues in this case center around interpretation of the

 RLA, a federal statute, not any substantive state law. Therefore, the parties’ comfort and

 familiarity with [Michigan] state law has no bearing on the Court’s analysis.” Union Pac.,

 2020 WL 3571817, at *9.

        For all of these reasons, and the reasons thoughtfully explained by the district courts

 in Union Pacific and Norfolk Southern, “the convivence of the parties and witnesses

 slightly favor transfer and the interest of justice strongly favors transfer.” Id. at *11. Thus,

 Grand Trunk “has met its burden of demonstrating at § 1404(a)’s factors ultimately warrant

 transfer.” Id.

                                                D

        BMWED opposes transfer to the District of Columbia. Its primary argument against

 transfer is that it filed its declaratory judgment action in this Court first before Grand Trunk

 and the other railroads filed their suit in the District of Columbia. (See BMWED Resp.

 Br., ECF No. 20, PageID.193.) BMWED says the Court should enforce the “first-to-file

 rule and the presumption in favor of BMWED’s choice of forum.” (BMWED Resp. Br.,

 ECF No. 20, PageID.193.) The Court disagrees.




 5
   BMWED contends that this forum is more convenient because “BMWED’s
 headquarters is in this District.” (BMWED Resp. Br., ECF No. 20, PageID.194.)
 But BMWED has not sufficiently explained why the location of its headquarters is
 relevant to the convenience inquiry. It has not, for example, identified any witnesses
 or documents located at its headquarters that are pertinent to this dispute. In any
 event, even if the location of BMWED’s headquarters did weigh in favor of keeping
 this action here, BMWED has not persuaded that the Court that that one factor
 outweighs all of the other factors, discussed in detail above, that favor transfer.
                                               12
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20              PageID.618        Page 13 of 16



        Under the first-to-file rule, “when actions involving nearly identical parties and

 issues have been filed in two different district courts, the court in which the first suit was

 filed should generally proceed to judgment.” Zide Sports Shop of Ohio, Inc. v. Ed

 Tobergate Assocs., Inc., 16 F. App’x 433, 437 (6th Cir. 2001) (internal quotation marks

 omitted). “But [a] plaintiff, even one who files first, does not have a right to bring a

 declaratory judgment action in the forum of his choosing.” Id. “District courts have the

 discretion to dispense with the first-to-file rule where equity so demands.” Id.

        BMWED raised this same “first-to-file” argument in both Union Pacific and Norfolk

 Southern, and those courts both rejected it. In Union Pacific, the Nebraska district court

 concluded that the first-to-file rule did not bar transfer because that rule “yields to the

 interests of justice, and will not be applied where a court finds compelling circumstances

 supporting its abrogation.” Union Pac., 2020 WL 3571817, at *11 (quoting Nw. Airlines,

 Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir. 1993)). As that court explained:

               An example of a “red flag” indicating compelling
               circumstances exist to avoid application of the first-filed rule
               is a lawsuit for declaratory judgment. Id.; Boatmen’s First Nat.
               Bank of Kansas City v. Kansas Pub. Employees Ret. Sys., 57
               F.3d 638, 641 (8th Cir. 1995). An action seeking declaratory
               judgment is red-flagged because “such an action may be more
               indicative of a preemptive strike.” Id. (citing U.S. Fire Ins. Co.
               v. Goodyear Tire & Rubber Co., 920 F.2d 487, 489 (8th Cir.
               1990)). Here, although BMWED filed first in Nebraska,
               there is no question BMWED’s complaint was a
               preemptive strike. BMWED brought this action based on
               its anticipation that Union Pacific would seek to bargain
               nationally as a member of the NCCC. See Filing 1 at 6; see
               also Filing 30-1 at 7 (Judge Corker finding that “BMWED
               brought this suit in anticipation that [the railroad] would
               oppose local handling”).


                                              13
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20               PageID.619         Page 14 of 16



               Further, the first-filed rule “yields to the interests of
               justice,” Nw. Airlines, Inc., 989 F.2d at 1005, and, as discussed
               above, the interest of justice, particularly judicial economy,
               strongly favors transfer. See supra Section II.A; II.B.2. Lastly,
               the purpose of the first-filed rule is to avoid conflicting
               rulings and conserve judicial resources. Here, application
               of the rule would likely increase conflicting rulings and
               would not conserve judicial resources because it would
               require multiple courts to litigate the same issues rather
               than allowing the court with jurisdiction over all parties
               (Washington, D.C.) to address these matters together.
               Applying the first-filed rule in this case and allowing this
               matter to be litigated throughout the country is antithetical
               to the policy objectives of the first-filed rule. Given this
               rationale and that the interest of justice and judicial
               economy strongly favor transfer, the Court finds there are
               compelling circumstances supporting its decision not to apply
               the first-filed rule. See Filing 30-1 at 7-8 (Judge Corker
               concluding that “[j]udicial economy warrants consolidation”
               and “the interests of justice, including systemic integrity and
               fairness, weigh heavily in favor of transfer[ ]”). Accordingly,
               the first-to-file rule will not prevent the transfer of this case to
               the United States District Court for the District of Columbia.

 Id. (emphasis added). The Tennessee district court in Norfolk Southern reached the same

 conclusion:

               Most importantly, the facts weigh against strict application of
               the first-to-file rule. First, BMWED brought this suit in
               anticipation that NSR would oppose local handling. [Doc. 1, p.
               6]. Second, the policy disfavoring forum shopping also weighs
               in favor of transfer to the District of Columbia. Although both
               parties are advocating for a forum with precedent that appears
               to be more favorable to their respective positions, it looks as if
               BMWED lost in the District Court for the District of Columbia
               in 1996 and is now attempting to try again in more favorable
               forums— this District, the Eastern District of Michigan, and
               the District of Nebraska. Judicial economy warrants
               consolidation, which is precisely what NSR and 25 other rail
               carriers have done by filing suit against BMWED in the
               District of Columbia. Therefore, the interests of justice,


                                               14
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20                PageID.620      Page 15 of 16



               including systemic integrity and fairness, weigh heavily in
               favor of transferring this case to the District of Columbia.

 BMWED v. Norfolk S. Ry. Co., Case No. 19-13246, Dkt. No. 30-1 at 7-8 (E.D. Tenn. June

 29, 2020).

        For all of these same reasons, this Court declines to enforce the first-to-file rule

 under the facts that exist here. In this case, BMWED filed its declaratory judgment action

 in anticipation that Grand Trunk would oppose local handling. This BMWED’s first-to-

 file status is entitled to less weight. See, e.g., Zide Sports Shop, 16 F. App’x at 437 (holding

 that district court did not abuse its discretion when it failed to enforce first-to-file rule and

 explaining “[f]actors that weigh against enforcement of the first-to-file rule include …

 anticipatory suits[] and forum shopping”). Moreover, as explained by the court in Union

 Pacific, “the purpose of the first-filed rule is to avoid conflicting rulings and conserve

 judicial resources,” and enforcing the first-filed rule here would run directly contrary to

 that goal. Union Pac., 2020 WL 3571817, at *11. Finally, “given … that the interest of

 justice and judicial economy strongly favor transfer … there are compelling

 circumstancing supporting [the] decision not to apply the first-filed rule.” Id. (emphasis in

 original). For all of these reasons, the Court declines to enforce the first-to-file rule under

 the circumstances that exist here.

        BMWED also argues that the Court should not transfer this action to the District of

 Columbia because that court “is not vested with special jurisdiction over RLA matters.”

 (BMWED Resp. Br., ECF No. 20, PageID.196.) And BMWED says that while that “court

 has heard several cases concerning national versus single carrier bargaining, those were


                                                15
Case 4:19-cv-13246-MFL-MJH ECF No. 32 filed 08/07/20               PageID.621      Page 16 of 16



 handled by various judges over a period of fifty years.” (Id.) BMWED thus contends that

 it would not be more efficient to have this case heard in that court. But under the unique

 circumstances that exist here, the same Judge who presided over Alton I is currently

 presiding over Alton II. Thus, even though the District of Columbia is “not vested with

 special jurisdiction,” it cannot be disputed that Judge Hogan has the most familiarity with

 the legal rules at issue in this case, and he is best positioned to interpret his earlier ruling

 in Alton I and determine how or if that ruling applies to the dispute here. The Court will

 therefore transfer this action to the United States District Court for the District of Columbia.

                                                V

        For all of the reasons stated above, Grand Trunk’s motion to dismiss, transfer, or

 stay is GRANTED to the extent that it seeks a transfer of this action. The Clerk of the

 Court is DIRECTED to TRANSFER this action to the United States District Court for

 the District of Columbia.

        IT IS SO ORDERED.


                                             s/Matthew F. Leitman
                                             MATTHEW F. LEITMAN
                                             UNITED STATES DISTRICT JUDGE
 Dated: August 7, 2020


        I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on August 7, 2020, by electronic means and/or ordinary mail.

                                             s/ Holly A. Monda
                                             Case Manager
                                             (810) 341-9764



                                               16
